Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 4/11/2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 16/959096 is acceptable, and an RCE has been established.  An action on the RCE follows.

EXAMINER’S COMMENTS
Application status:
Applicant filed IDS (4/11/2022) without amending claims in the RCE.
The Examiner’s amendment, IFW-PTOL-issue classification, and Examiner’s claim amendment for allowance attached in the notice of allowance issued on 4/6/2022 remain the same and all are enclosed again in this Office action.  IFW-search notes have been updated.

Examiner’s amendment remains as:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anita Cepuritis on March 14, 2022.
The set of claims filed on 3/16/2021 has been replaced by Examiner’s Claim Amendment for Allowance (see attached OA.APPENDIX), wherein
claims 7 and 11 have been cancelled, and 
claims 1-3, 5-6, 10, and 12-19 have been amended and allowed.

Examiner’s statement of reasons for allowance: 
	The prior art does not anticipate, teach or suggest the antibody to MICA subunit, SEQ ID NO:1, wherein the antibody or antigen binding fragment comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement:

The information disclosure statement (s) (IDS) submitted on 4/11/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642